    Case 3:20-cv-00103-C-BH Document 28 Filed 08/26/21                            Page 1 of 3 PageID 688



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LEO WILLIAM THOMPSON,                                     )
     ID # 2238303,                                        )
            Petitioner,                                   )
vs.                                                       )    No. 3:20-CV-0103-C-BH
                                                          )
LORIE DAVIS, Director, Texas                              )
Department of Criminal Justice,                           )
Correctional Institutions Division,                       )
              Respondent.                                 )    Referred to U.S. Magistrate Judge1

                               MEMORANDUM OPINION AND ORDER

           Before the Court is the petitioner’s Motion for Appeal Bond, received August 24, 2021 (doc.

27). Based on the relevant filings and applicable law, the motion is DENIED.

          Leo William Thompson (Petitioner), an inmate currently incarcerated in the Texas

Department of Criminal Justice correctional facility in Bridgeport, Texas, filed a petition for writ

of habeas corpus under 28 U.S.C. § 2254 challenging his convictions in the 413th District Court of

Johnson County, Texas, for possession of a controlled substance, and the revocation of his probation

for theft of property on November 28, 2018. (See doc. 3 at 2; doc. 18 at 3-4.)2 He now seeks to be

released on bond pending determination of his habeas petition, citing the Texas Code of Criminal

Procedure. (See doc. 27 at 2.)

          There are no federal statutes or rules that authorize federal district courts to grant a state

prisoner release pending determination of a federal habeas corpus petition. See In re Wainwright,

518 F.2d 173, 174 (5th Cir.1975) (per curiam).                     Despite the “lack of specific statutory

authorization,” however, federal district courts have inherent power and jurisdiction to release


1
    By Special Order No. 3-251, this habeas case has been automatically referred for full case management.
2
    Citations to the record refer to the CM/ECF system page number at the top of each page.
    Case 3:20-cv-00103-C-BH Document 28 Filed 08/26/21                                Page 2 of 3 PageID 689



prisoners, including state prisoners, on bail pending that determination. See id.3 In order to show

entitlement to release pending determination of his federal habeas petition, a state prisoner must

show either that he “has raised substantial constitutional claims upon which he has a high probability

of success,” or that “extraordinary and exceptional circumstances exist which make the grant of bail

necessary to make the habeas remedy effective.” Calley v. Callaway, 496 F.2d 701, 702 (5th Cir.

1974) (per curiam)4; see also Nelson v. Davis, 739 F. App’x 254 (5th Cir. 2018) (per curiam)

(applying Calley standard to denial of bail pending determination of a state prisoner’s § 2254

petition); Watson v. Goodwin, 709 F. App’x 311 (5th Cir. 2018) (per curiam) (same); Beasley v.

Stephens, 623 F. App’x. 192 (5th Cir. 2015) (same). Nelson noted that examples of “extraordinary

circumstances” justifying release, including “‘serious deterioration of the petitioner’s health while

incarcerated’; where a short sentence for a relatively minor crime is ‘so near completion that

extraordinary action is essential to make collateral review truly effective’; and possibly where there

has been an ‘extraordinary delay in processing a habeas corpus petition.’” 739 F. App’x at 255

(quoting Calley, 496 F.2d at 702 n.1).

         Here,“[r]egardless of the merits of [Petitioner’s] claims, on which the district court has not

yet ruled, [he] has not shown the existence of any ‘extraordinary or exceptional circumstances’

necessitating his release on bond to make the post-conviction remedy effective.” United States v.

Roberts, 250 F.3d 744, 2001 WL 274751, at *1 (5th Cir. 2001) (per curiam). Petitioner has not


3
  In Wainright, the Fifth Circuit Court of Appeals “observe[d] without deciding that it that it is probably within the
power of a United States magistrate [judge] to enlarge a state prisoner on bail pending district court consideration of his
habeas corpus action.” Id. at n. 1 (citing 28 U.S.C. § 636(a)(1)).
4
   The Fifth Circuit has noted that although Calley involved a habeas petitioner whose underlying conviction was in the
military court system, it drew the legal standard in that case from Aronson v. May, 85 S.Ct. 3 (1964), which involved
a civilian challenging his convictions in federal district court. See United States v. Pfluger, 522 F. App’x 217, 218 n.
1. (5th Cir. 2013) (per curiam).

                                                            2
 Case 3:20-cv-00103-C-BH Document 28 Filed 08/26/21                  Page 3 of 3 PageID 690



alleged any exceptional or “extraordinary circumstances” such as those identified in Calley, or any

circumstances similar or analogous to the examples set out in that case. The motion for release on

bond is DENIED.

       SIGNED this 26th day of August, 2021.



                                                     ___________________________________
                                                     IRMA CARRILLO RAMIREZ
                                                     UNITED STATES MAGISTRATE JUDGE




                                                3
